Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Independent claims 1, 11, 15 and 16 recite “a feeding unit”, “a separation unit”, “an operation detection unit”, “a control unit”, and one of “a plurality of interval forming units”, “a plurality of curve forming portions”, “an interval forming unit” or “a curve forming portion”.  Each of these terms is followed by a recited function.  However, “a feeding unit”, “a separation unit” and “a control unit” are terms of art for known structures, and therefore, do not raise an issue under  35 U.S.C. 112(f).  Moreover, “an operation detection unit” is a term of art understood to be a sensor and also does not raise an issue under 35 U.S.C. 112(f).  In addition, each of the recited terms “a plurality of interval forming units”, “a plurality of curve forming portions”, “an interval forming unit” and “a curve forming portion” is followed by recitation of sufficient structure to avoid raising any issue under 35 U.S.C. 112(f) for these terms.  Thus, there is no issue of just a generic placeholder followed by a function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-3 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a plurality of interval forming units” in line 10.  After this, claim 1 recites “the interval forming unit” in lines 12-13.  It is unclear which one of the previously recited plurality of interval forming units is referred to by the later recited “the interval forming unit”.  Further clarification is needed to understand the interval forming unit recitations in claim 1.  Claims 2-3 and 13-14 depend from claim 1, and therefore have the same indefiniteness issue outlined above with regard to claim 1.
	Claim 2 depends from claim 1.  Claim 1 recites “a plurality of interval forming units”.  Then, claim 2 recites “the interval forming unit”.  It is unclear which one of the plurality of interval forming units is referred to by the later recited “the interval forming unit” in claim 2.
	Claim 11 recites “a plurality of curve forming portions” in line 12.  After this, claim 11 recites “the curve forming portion” in lines 14-15.  It is unclear which one of the previously recited plurality of curve forming portions is referred to by the later recited “the curve forming portion”.  Further clarification is needed to understand the curve forming portion recitations in claim 11.
 	Claim 13 depends from claim 1.  Claim 1 recites “a plurality of interval forming units”.  Then, claim 13 recites “the interval forming unit”.  It is unclear which one of the plurality of interval forming units is referred to by the later recited “the interval forming unit” in claim 13.
Claim 14 depends from claim 1.  Claim 1 recites “a plurality of interval forming units”.  Then, claim 14 recites “the interval forming unit”.  It is unclear which one of the plurality of interval forming units is referred to by the later recited “the interval forming unit” in claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0100396 (Shiota et al.)

    PNG
    media_image1.png
    554
    638
    media_image1.png
    Greyscale


Regarding claim 15, Figs. 1-10 show a medium feeding device comprising: 
a medium mounting section (11) that forms a medium mounting surface (11a) on which a medium is mounted; 
a feeding unit (including 14) that feeds a lowest medium among media mounted on the medium mounting section (11) in a feeding direction by coming into contact with the lowest medium;
a separation unit (including 15) that separates the medium with the feeding unit (including 14); 
an operation detection unit (21 or 22) that is disposed at a position facing a surface of the medium in the medium mounting section (11) and detects at least a movement of the medium in the feeding direction; 
an interval forming unit (“Interval Forming Unit” in annotated Fig. 1 above) that is provided upstream of the operation detection unit (21 or 22) and that is substantially aligned with the operation detection unit (21 or 22) in a width direction of the medium feeding device, the feeding unit (including 14) and the separation unit (including 15) in the feeding direction, the interval forming unit (“Interval Forming Unit” in annotated Fig. 1 above) having a bottom surface that contacts the medium mounting surface (11a) and a surface that projects upwardly from the medium mounting surface (11a) that is upstream of the feeding unit (including 14) and the separation unit (including 15), and forms an interval in the feeding direction between a trailing end of a first medium (P1) which is the lowest medium fed by the feeding unit (including 14) among media mounted on the medium mounting section (11) and a trailing end of a second medium (P2) which is bound with the first medium (P2) and stacked on the first medium (P1); 
a pair of edge guides (12 and 12) that are separate from the interval forming unit (“Interval Forming Unit” in annotated Fig. 1 above); and 
a control unit (19) that stops feeding of the medium based on a detection interval by a detection value of the operation detection unit (21 or 22), wherein the interval forming unit (“Interval Forming Unit” in annotated Fig. 1 above) projects upwardly from the medium mounting surface (11a) at an angle that appears to be between 30 degrees and 90 degrees that is upstream of the feeding unit (including 14) and the separation unit (including 15), has a relatively short height, and has a relatively narrow width in the width direction.  Shiota does not explicitly teach that the interval forming unit (“Interval Forming Unit” in annotated Fig. 1 above) projects upwardly from the medium mounting surface (11a) at an angle between 30 degrees and 90 degrees, has a height of 10 mm or less, and has a width of 3 mm to 100 mm in the width direction, as claimed.   However, applicant has not disclosed in the instant application that any of these claimed ranges are critical to the invention or solve any particular problems whatsoever.  Moreover, the claimed ranges are relatively broad, e.g., an angle that ranges anywhere from 30 degrees to 90 degrees, a width that can span all the way from 3 mm to 100 mm and a height that can span from anything less than 10 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date to make the angle between the range of 30 degrees and 90 degrees, make the width between the range of 3 mm to 100 mm and make the height something less than 10 mm, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  See, e.g., MPEP2144.05.  Figure 1 of Shiota shows that interval forming unit (“Interval Forming Unit” in annotated Fig. 1 above) lifts a middle portion of sheets stacked on medium mounting section (11), which inherently reduces the amount of contact between the sheets and medium mounting section (11) and thereby allows the sheets to more easily move in the width direction with respect to medium mounting section (11) by this reduced amount of contact.  Also, numbered paragraphs [0009] - [0012] of Shiota explain that the Shiota apparatus is advantageous over the prior art, because it offers early detection and stopping of misfed sheets when detected movement of such sheets in the width direction exceeds a threshold amount.  One having ordinary skill in the art would have been motivated to provide the Shiota apparatus with an interval forming unit dimensioned within the claimed ranges of angles, widths and heights, for the purpose of optimizing the amount of contact and lifting of the sheets above the medium mounting section (11) to facilitate widthwise movement of misfed sheets, but also allow the pair of edge guides (12 and 12) to guide edges of stacked sheets that are not misfed. 
Regarding claim 16, Figs. 1-10 show a medium feeding device comprising: 
a medium mounting section (11) that forms a medium mounting surface (11a) on which a medium is mounted; 
a feeding unit (including 14) that feeds a lowest medium among media mounted on the medium mounting section (11) in a feeding direction by coming into contact with the lowest medium; 
a separation unit (including 15) that separates the medium with the feeding unit (including 14); 
an operation detection unit (21 or 22) that is disposed at a position facing a surface of the medium in the medium mounting section and detects at least a movement of the medium in the feeding direction; 
a control unit (19) that stops feeding of the medium based on a detection value of the operation detection unit (21 or 22); 
a curve forming portion (“Curve Forming Portion” in annotated Fig. 1) that is provided upstream of the operation detection unit (21 or 22), the feeding unit (including 14) and the separation unit (including 15) in the feeding direction and that is substantially aligned with the operation detection unit (21 or 22) in a width direction of the medium feeding device, the curve forming portion (“Curve Forming Portion” in annotated Fig. 1) having a bottom surface that contacts the medium mounting surface (11a) and a surface that projects upwardly from the medium mounting surface (11a) that is upstream of the feeding unit (including 14) and the separation unit (including 15), and forms a curve in the feeding direction on the medium mounted on the medium mounting section (11); and 
a pair of edge guides (12 and 12) that are separate from the curve forming portion (“Curve Forming Portion” in annotated Fig.1), wherein the curve forming portion (“Curve Forming Portion” in annotated Fig. 1) projects upwardly from the medium mounting surface (11a) at an angle that appears to be between 30 degrees and 90 degrees that is upstream of the feeding unit (including 14) and the separation unit (including 15), has a relatively short height, and has a relatively narrow width in the width direction.  Shiota does not explicitly teach that the interval forming unit (“Curve Forming Portion” in annotated Fig. 1 above) projects upwardly from the medium mounting surface (11a) at an angle between 30 degrees and 90 degrees, has a height of 10 mm or less, and has a width of 3 mm to 100 mm in the width direction, as claimed.   However, applicant has not disclosed in the instant application that any of these claimed ranges are critical to the invention or solve any particular problems whatsoever.  Moreover, the claimed ranges are relatively broad, e.g., an angle that ranges anywhere from 30 degrees to 90 degrees, a width that can span all the way from 3 mm to 100 mm and a height that can span from anything less than 10 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date to make the angle between the range of 30 degrees and 90 degrees, make the width between the range of 3 mm to 100 mm and make the height something less than 10 mm, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  See, e.g., MPEP2144.05.  Figure 1 of Shiota shows that curve forming portion (“Curve Forming Portion” in annotated Fig. 1 above) lifts a middle portion of sheets stacked on medium mounting section (11), which inherently reduces the amount of contact between the sheets and medium mounting section (11) and thereby allows the sheets to more easily move in the width direction with respect to medium mounting section (11) by this reduced amount of contact.  Also, numbered paragraphs [0009] - [0012] of Shiota explain that the Shiota apparatus is advantageous over the prior art, because it offers early detection and stopping of misfed sheets when detected movement of such sheets in the width direction exceeds a threshold amount.  One having ordinary skill in the art would have been motivated to provide the Shiota apparatus with a curve forming portion dimensioned within the claimed ranges of angles, widths and heights, for the purpose of optimizing the amount of contact and lifting of the sheets above medium mounting section (11) in order to facilitate widthwise movement of misfed sheets, but also allow the pair of edge guides (12 and 12) to guide edges of stacked sheets that are not misfed. 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-3 and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
6.	Claims 1-3 and 11-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653